Citation Nr: 0918717	
Decision Date: 05/19/09    Archive Date: 05/26/09

DOCKET NO.  01-08 209A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Winston-Salem, North Carolina


THE ISSUES


1.  Whether attorney fees from past-due benefits calculated 
in the amount of $6,170.33 based on a July 17, 2001 rating 
decision were correctly calculated.

2.  Whether attorney fees from additional past-due benefits 
calculated in the amount of $19,646.00 based on a December 
31, 1998 rating decision were correctly calculated.

3.  Whether attorney fees from past-due benefits calculated 
in the amount of $28,245.00 based on a September 28, 2001 
rating decision were correctly calculated.

4.  Whether attorney fees from past-due benefits calculated 
in the amount of $1,626.60 based on a July 9, 2003 rating 
decision were correctly calculated.

(The issues of whether new and material evidence has been 
received to reopen a claim for service connection for service 
connection for tendonitis of the right ankle, entitlement to 
service connection for various disabilities, entitlement to 
increased ratings for various service-connected disabilities, 
entitlement to an effective date prior to April 20, 2001 for 
the grant of service connection for osteomyelitis of the left 
knee, entitlement to special monthly compensation based on 
the need for aid and attendance, or on account of being 
housebound, whether an April 2004 letter from the Veteran's 
attorney was a valid notice of disagreement with regard to a 
February 2004 RO notice letter is the subject of a separate 
appellate decision, and entitlement to eligibility for 
vocational rehabilitation benefits are addressed in a 
separate decision.)


REPRESENTATION

Appellant represented by:	Hugh D. Cox


WITNESS AT HEARING ON APPEAL

Veteran and Appellant


ATTORNEY FOR THE BOARD

M. Vavrina, Counsel




INTRODUCTION

The Veteran served on active duty from February 1973 to July 
1976.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal of August 2001, December 2001, and August 
2003 decisions in which the RO determined that the Veteran's 
attorney was entitled to payment of attorney fees for past-
due benefits based on December 31, 1998, July 17, 2001, 
September 28, 2001, and July 9, 2003 rating decisions and 
withheld 20 percent of the Veteran's past-due benefits as 
representing the maximum attorney fee payable.  

In October 2008, the Veteran and the appellant testified at a 
Travel Board hearing before the undersigned Veterans Law 
Judge at the RO.  At that hearing, the appellant submitted 
additional evidence, along with a waiver of RO review.  
38 C.F.R. § 20.1304 (2008).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

Here, in response to notices of disagreement (NODs) filed 
with regard to rating decisions dated July 17, 2001 and 
September 28, 2001 in which the RO granted a 60 percent 
rating for left total knee replacement (TKR) and a total 
rating based on individual unemployability (TDIU), both 
effective November 1, 1999 through February 28, 2001 and from 
December 1, 2002, granted a 100 percent rating based on 
surgical or other treatment necessitating convalescence, 
effective March 1, 2001, and granted a 100 percent schedular 
rating following prosthetic replacement of the left knee 
joint, effective July 1, 2001 through November 30, 2002, 
statements of the case (SOCs) were issued in December 2001 
and October 2002.  Similarly, in response to an NOD filed 
with regard to calculation of benefits due as a result of a 
December 31, 1998 rating decision in which the RO granted an 
increased rating for the Veteran's service-connected left 
knee disability, a separate SOC was issued in October 2002.  
The appellant perfected appeals to each in January 2002 and 
November 2002, respectively.  Attached to each of his 
substantive appeals, the appellant submitted spreadsheets, 
indicating the dependents for whom the Veteran should have 
received additional payments for, the type of claim for which 
the Veteran was entitled to receive past-due benefits for, 
and the appellant's own recalculations with respect to the 
amount of past-due benefits and attorney's fees due.  
However, following the receipt of each, the RO failed to 
issue a supplemental SOC (SSOC) addressing these attachments 
are required by 38 C.F.R. § 19.31.  This must be done on 
remand.

In his January 2002 VA Form 9, the appellant also requested 
that an audit, month by month, showing the amount of payments 
and identifying for each month the number (and names) of the 
dependents considered.  Because of the number of the 
Veteran's dependents and the number and different types of 
benefits for which the Veteran was paid retroactively, the 
Board agrees that, on remand, such an audit should be 
provided to the Veteran and his attorney, the appellant here.

In addition, the Board notes that, in an August 2003 
decision, the RO determined that past-due benefits of 
$1,626.60 were due to the Veteran as a result of a rating 
decision dated July 9, 2003, in which the RO granted 
entitlement to special monthly compensation based on the loss 
of use of the left foot from October 1, 2001.  The appellant 
filed an NOD with respect to whether attorney fees from past-
due benefits based on the July 9, 2003 rating decision were 
correctly calculated.  By filing an NOD, he has initiated 
appellate review of this decision too.  The next step in the 
appellate process is for the RO to issue to the Veteran and 
his attorney an SOC.  See 38 C.F.R. § 19.29 (2008); Manlincon 
v. West, 12 Vet. App. 238, 240-41 (1999).  Consequently, this 
matter must be remanded to the RO for the issuance of an SOC.  
The Board emphasizes, however, that to obtain appellate 
review of an issue not currently in appellate status, a 
perfected appeal must be filed.  See 38 U.S.C.A. § 7105 (West 
2002 & Supp. 2008); 38 C.F.R. §§ 20.200, 20.201, 20.202 
(2008).

The Board also notes that the spreadsheets and recalculations 
that the appellant submitted at the Travel Board hearing 
appear to pertain to all of his attorney-fee claims.  
However, the Board notes that the print is so small that the 
information is unintelligible.  On remand, the appellant 
should be asked to provide legible (and/or original) copies 
of the information on attorney fees provided at the Travel 
Board hearing, along with explanations of what each exhibit 
is suppose to represent.  

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran and his attorney, 
the appellant, a letter asking the 
appellant to provide legible (and/or 
original) copies of the information on 
attorney fees provided to the undersigned 
at the Travel Board hearing, along with a 
written explanation of what each exhibit 
is suppose to represent.  In addition, 
ask the appellant to provide a written 
explanation of the exhibits pertaining to 
past-due benefits/attorney fees attached 
to his January and November 2002 
substantive appeals.

2.  After completion of the audit and all 
available records and/or responses have 
been associated with the claims file, or 
the time period for response has expired, 
set forth in the record a written paid 
and due audit of the disability benefits 
that were found to be past due as a 
result of rating decisions that were the 
subject of the decisions and notice 
letters dated August 31, 2001, December 
11 and 26, 2001, and August 5, 2003, 
based on rating decisions dated December 
31, 1998, July 17, 2001, September 28, 
2001, and July 9, 2003.  This audit 
should reflect, on a month-by-month 
basis, the past-due amounts owed to the 
veteran (and his attorney) as a result of 
each decision, as well as the benefit for 
which the award was made (for example, 
TDIU, increased rating, SMC, etc.), and 
the number of dependents and their names.  
A copy of the written audit should be 
inserted into the claims file and another 
provided to the Veteran and his attorney. 

3.  After completing the requested 
actions, and any additional development 
deemed warranted, readjudicate the claims 
on appeal, in light of all pertinent 
evidence and legal authority.  If any 
benefit sought on appeal remains denied, 
furnish to the Veteran and his attorney 
an appropriate SSOC that includes clear 
reasons and bases for all determinations 
and an explanation why the appellant's 
attorney's calculations may be incorrect, 
and afford them the appropriate time 
period for response before the claims 
file is returned to the Board for further 
appellate consideration.

4.  Issue to the Veteran and his attorney 
an SOC addressing whether attorney fees 
from past-due benefits calculated in the 
amount of $1,626.60 based on the July 9, 
2003 rating decision were correctly 
calculated.  Along with the SOC, furnish 
to the Veteran and his attorney a VA Form 
9 (Appeal to Board of Veterans' Appeals), 
and afford them the applicable time 
period for perfecting an appeal as to 
this issue.

The Veteran and his attorney are hereby 
reminded that appellate consideration of 
matter identified above (whether attorney 
fees from past-due benefits calculated in 
the amount of $1,626.60 based on the 
July 9, 2003 rating decision were 
correctly calculated) may be obtained 
only if a timely appeal is perfected to 
the issue.

The Veteran and his attorney have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This appeal must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                  
_________________________________________________
DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




